Citation Nr: 0813348	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, characterized as degenerative arthritis with 
limitation of flexion, rated as 10 percent disabling 
effective prior to December 19, 2006.

2.  Entitlement to an increased rating for a left knee 
disability, characterized as degenerative arthritis with 
limitation of extension, rated as 10 percent disabling 
effective prior to December 19, 2006.

3.  Entitlement to an increased rating for a left knee 
disability, characterized as lateral instability, rated as 10 
percent disabling prior to May 20, 2005, and as 0 percent 
disabling effective prior to December 19, 2006. 

4.  Entitlement to an increased rating for a left knee 
disability, rated as 30 percent disabling effective as of 
February 1, 2008.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted a 
separate 10 percent rating for limitation of extension of the 
left knee, continued the 10 percent rating for limitation of 
flexion of the left knee, and decreased a 10 percent rating 
to a 0 percent rating for lateral instability of the left 
knee.  By a March 2007 supplemental statement of the case, 
the RO granted a temporary total rating based upon 
convalescence following a total left knee arthroplasty, for 
the period from December 19, 2006 to January 31, 2008, after 
which time a 30 percent rating became effective.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008) that for a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in April 2005.  This notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
VCAA notice.  

The veteran underwent a total left knee arthroplasty (TKA) in 
December 2006.  He contends that because he was advised to 
have the knee replacement as early as December 2003, his left 
knee disability was more severe than the combined 20 percent 
rating, in effect prior to the TKA, reflected.  He 
additionally asserts that his left knee disability is more 
severe than the 30 percent rating currently in effect 
reflects.

VA records dated from January 2005 to March 2005 show that 
the veteran complained of severe pain and limitation of 
motion of the left knee.  X-ray examination revealed endstage 
osteoarthritis of the medial, lateral, and patellofemoral 
compartments.  VA records dated from July 2006 to December 
2006 also show that the veteran continued to receive 
treatment for severe left knee pain and that he should have 
been scheduled for a TKA but somehow had not yet been 
scheduled.  He underwent the TKA in December 2006.  Treatment 
records dated from December 2006 to February 2007 show that 
he was recuperating from the TKA.

The VA clinical records that have been associated with the 
claims file show that the veteran received treatment for 
severe left knee pain.  However, there are gaps in the 
records obtained, in that records dated prior to January 
2005, records dated between March 2005 and July 2006, and 
since February 2007 have not yet been obtained.  Because 
comprehensive clinical records have not yet been associated 
with the claims file, the Board is unable to ascertain the 
full level of severity of the veteran's left knee disability 
both prior to and since his TKA.   Because these records are 
relevant to the veteran's claim for an increased rating, they 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the record reflects that the veteran sought 
private treatment for his left knee.  The records associated 
with such treatment have not yet been requested.  Because 
these records are relevant to the veteran's claim for an 
increased rating, they should be obtained.  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran last 
underwent VA examination of his left knee in May 2005.  
Because the veteran has not undergone VA examination since 
his TKA in December 2006, the Board finds that an additional 
examination is necessary in order to fairly evaluate his 
entitlement to a rating in excess of 30 percent since 
February 1, 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008).  Specifically, the notice 
should advise the veteran that to 
substantiate his claims for increased 
ratings, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the left knee 
disability.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Denver, Colorado dated from 
April 2004 to January 2005, from March 
2005 to July 2006, and from February 
2007 to the present. 

3.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file all 
private medical records pertaining to 
treatment for his left knee from 
Kaiser.  All attempts to secure these 
records must be documented in the 
claims folder.

4.  After any additional evidence has 
been obtained, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected left 
knee disabilities.  The claims file 
must be made available to the VA 
examiner, and the examiner should 
review the file prior to the 
examination.  All appropriate tests and 
studies, including X-rays and range of 
motion studies of the knee, reported in 
degrees, should be accomplished.  All 
findings should be made available to 
the primary physician prior to the 
completion of his or her report, and 
all clinical findings should be 
reported in detail.  In that report the 
examiner must:

a)  Render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service- connected 
left knee disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain 
begins.

b)  Indicate whether, and to what 
extent, the veteran experiences any 
functional loss due to pain and/or any 
of the other symptoms during flare-ups 
and/or with repeated use.  To the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

c)  Identify all impairments affecting 
the left knee.  The examiner should 
specifically indicate whether arthritis 
is present, and whether there is 
recurrent subluxation or lateral 
instability of the knee.  If 
instability is present the degree of 
that impairment should be classified as 
either "slight," "moderate," or 
"severe." The examiner should also 
indicate whether, in the left knee, 
there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum.

d)  Classify the degree to which each 
identified left knee disabilities 
interfere with the veteran's ability to 
obtain and maintain substantially 
gainful employment.

5.  Then, readjudicate the veteran's 
claims for increased rating as phrased 
in the title page of this remand.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



